Citation Nr: 1720583	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-04 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of a deviated nasal septum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In February 2014, the Board remanded this issue for further development, including for the provision of a contemporary VA examination.  That development having been addressed, the case has since returned to the Board.


FINDINGS OF FACT

1.  As of May 31, 2013, the Veteran's deviated septum has been manifested by a greater than 75 percent obstruction of the nasal passages bilaterally.

2.  As of October 22, 2014, the Veteran is in receipt of a 10 percent rating for vasomotor rhinitis under Diagnostic Code 6522, based upon greater than 50 percent obstruction of the nasal passages on both sides.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for the Veteran's residuals of injury to the nose, deviated septum, have been met from May 31, 2013 to October 21, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.97, Diagnostic Code 6502 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400 (o)(2) (2016).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's residuals of a deviated nasal septum has been rated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502.  See 38 C.F.R. § 4.97; see also 38 C.F.R. § 4.31 (2016) (providing that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met).  Under DC 6502, a 10 percent rating is warranted for 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97 (2016).  The only rating available under this Diagnostic Code is 10 percent.  Id.  



In July 2009, the Veteran underwent a nasal septoplasty and turbinate reduction surgery.  On VA examination in August 2009, his inferior turbinates were mildly enlarged bilaterally and his nasal passages were narrowed by approximately 25% on both sides, but there were no intranasal adhesions, polyps, or discharge.  

VA treatment records in April 2012 noted that the Veteran had a residual bony deviation of the septum to the left side and there was an area of contact with the back end of the left middle turbinate.  

A nasal endoscopy on May 31, 2013 revealed a greater than 75% obstruction bilaterally due to enlarged inferior turbinates and left greater than right septal deviation.  There was a left-sided deviation anterior and right-sided spur posteriorly.  A September 2013 nasal rigid scope endoscopy with 30 degree scope showed no pus or polyps in the middle meati, right or left, and a minimal residual bony septal spur on the left.  

On VA examination in December 2013, the examiner noted a greater than 50% obstruction of the nasal passages on both sides due to rhinitis and septal deviation.

On VA examination in March 2014, the examiner reported that the Veteran did not have at least 50% obstruction of the nasal passage on both sides or complete obstruction on either side due his septal deviation or his rhinitis.  A CT showed mild multi-deviation of the nasal septum with a 5 mm left nasal spur which contacted the posterior aspect of the left middle turbinate.  There was an old left orbital floor fracture deformity which extended into the infraorbital foramen.  There was mild mucosal thickening noted in the left maxillary infundibulum, however, there was no evidence of obstruction.  The examiner concluded that there was no evidence of obstructive sinus disease on the current examination.

October 2013 and June 2014 DBQs noted the prior finding of 75% obstruction bilaterally due to enlarged inferior turbinates in 2013.  On VA examination in February 2015, the examiner noted a greater than 50% obstruction of the nasal passages on both sides due to rhinitis.

Resolving doubt in the Veteran's favor, the evidence reflects that his deviated nasal septum is manifested by a greater than 75 percent obstruction bilaterally due to enlarged inferior turbinates as of May 31, 2013, which warrants a 10 percent evaluation under DC 6502.  However, the Veteran is also service connected for vasomotor rhinitis, rated as noncompensable under DC 6522 from October 24, 2013 to October 21, 2014, and as 10 percent disabling from October 22, 2014, forward.  Diagnostic code 6522 provides for a 10 percent rating for rhinitis, without polyps, but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  

As a result, a separate, 10 percent rating under DC 6502 is not warranted because any symptoms associated with the Veteran's septal deviation are indistinguishable from the symptoms associated with the vasomotor rhinitis and have been considered in the 10 percent rating assigned under DC 6522.  To assign a separate rating for his septal deviation based upon obstruction of his nasal passages would result in pyramiding.  The evaluation of the same disability under various diagnoses (i.e., pyramiding) is to be avoided.  See 38 C.F.R. § 4.14 (2016).  Separate evaluations for separate and distinct symptomatology may only be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

However, the Board notes that the Veteran was shown to have a greater than 75% obstruction bilaterally due to his deviated septum on a nasal endoscopy on May 31, 2013; whereas, he was not assigned a 10 percent rating for rhinitis under DC 6522 until October 22, 2014.  Therefore, a 10 percent rating for his septal deviation under DC 6502 is warranted from May 31, 2013 to October 21, 2014.  As noted above, this is the highest rating available under DC 6502.  A 10 percent rating for the septal deviation is not warranted prior to May 31, 2013, as greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side was not shown prior to that date.  To the contrary, on VA examination in August 2009 his nasal passages were narrowed by only approximately 25% on both sides.  Thus, the preponderance of the evidence is against the assignment of a 10 percent rating under DC 6502 prior to May 31, 2013.


ORDER

Entitlement to a 10 percent rating for residuals of injury to the nose, deviated septum, is granted, from May 31, 2013 to October 21, 2014.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


